Citation Nr: 1729171	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to December 1945.  His decorations included a Purple Heart medal and a Combat Infantryman Badge.  He died in October 2010 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Milwaukee Pension Center.  Due to the location of the appellant's residence, jurisdiction of this appeal is with the Regional Office (RO) in Cleveland, Ohio.

In May 2015, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was previously remanded in November 2015 to obtain an adequate medical opinion.  The Veteran's death certificate lists his cause of death as cardiopulmonary arrest due to pneumonia.  It also listed contributing factors, which did not result in the underlying cause of death, of dysphagia, coronary artery disease, and dementia.  The Board noted that a previous June 2013 VA examiner opined that the Veteran's service-connected disabilities (headaches, residuals of lumbosacral strain, bilateral hearing loss, and tinnitus) did not, alone or in combination, cause or materially contribute to the Veteran's pneumonia, explaining that none of those conditions had a relationship to pneumonia.  The Board concluded that such opinion was conclusory and was therefore inadequate.

Consequently, the Board remanded to obtain an addendum opinion as to whether the Veteran's service-connected disabilities either caused his death, or contributed substantially or materially to cause his death.  The Board also sought opinions as to whether dysphagia was related to the Veteran's military service, and whether the Veteran's service-connected disabilities either caused or aggravated the dysphagia, coronary artery disease, or dementia.  

A medical opinion was obtained in July 2016.  The examiner opined that it was less likely that the Veteran's service-connected conditions either caused his death, or contributed substantially or materially to cause his death.  The rationale explained why dysphagia was not related to his military and why his service-connected disabilities did not cause or aggravate dysphagia, coronary artery disease, and dementia.  However, such rationale did not address the pneumonia listed as causing the cardiopulmonary arrest.  Given that the Board previously found that the June 2013 opinion regarding pneumonia was inadequate, and as the July 2016 opinion did not address pneumonia at all, the Board finds that its remand directives have not been substantially complied with and another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the July 2016 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine whether the Veteran's service-connected disabilities caused or contributed to his death.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's service-connected disabilities (headaches, residuals of lumbosacral strain, bilateral hearing loss, and tinnitus) either caused the Veteran's death, or contributed substantially or materially to cause his death, shown on the death certificate as cardiopulmonary arrest due to pneumonia.  The pneumonia should be specifically addressed.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  Then, after ensuring that the requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the appellant's claim.  If any benefit remains denied, the appellant and her representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




